 CONSOLIDATED PAPER, ETC.187In the alternative, the Petitioner is willing to have an election inthe existing unit.However, the Petitioner has not made a sufficientshowing of interest in this larger unit, and we shall therefore notdirect an election in this unit.In view of the foregoing, we shall dismiss the petition.[The Board dismissed the petition.]Consolidated Paper&Box Manufacturing Company, Incorpo-rated,PetitionerandLocal Union#694, United Paperworkersof America,AFL-CIO.'Case No. 5-RM-292. January 20,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry L. Segal, hearing offi-cer. 'The hearing officer's rulingsmade at thehearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1,The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organization involvedclaimsto representcertain em-ployees of the Employer.3.The Employer-Petitioner, a Virginia corporation with its prin-cipal place of business located in Richmond, Virginia,is engaged inthe manufacture of folding and setup paper boxes and in the whole-sale distribution of coarse paper products.The Union contends thatan existingcontract between it and the Employer is a bar toan electionat the present time.The Union has been the certifiedbargaining rep-resentative for a unit of the Employer's production and maintenanceemployeessinceapproximately 1940, and has entered intosuccessivebargaining agreementswith the Employer coveringsuch a unit ofemployees.The parties executed a contract on July 19, 1954, article XII ofwhich provides that ' Except as otherwise provided herein, this Agree-mentshall become effective as of July 19; 1954,and remain in fullforce and effect until midnight July 18, 1956, and thereafterfrom yearto year unless either party shall have given sixty days' written noticeprior to July 18, 1956, or July 18th in any yearof extensionhereof tothe other of its desire to change or terminate the same.Upon anysuch notice of a desire to change this Agreement,conferences will beheld between the parties within thirty days1The AFL and CIO having merged since the hearing in this case,we are amending theUnion's designation.115 NLRB No. 28. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement on the proposed change or changes."Article X, section 4of this same agreement provides that "This Agreement may be re-opened for negotiation on the subject of wages by either party givingto the other written notice of its desire to do so sixty days prior to (1)January 19, 1955; (2) July 19, 1955; or (3) January 19, 1956 (herein-after called `reopening date'). In the event such notice is given, theparties shall meet in collective bargaining at least thirty days priorto the reopening date for which notice is given, and in the event noagreement has been reached by such reopening date, this Agreementshall be automatically terminated in its entirety."By letter dated May 7, 1955, the Union advised the Employer thatit desired to reopen the contract to discuss the question of wages.Byletter dated May 17, 1955, counsel for the Employer wrote the Unionthat the Union's letter had been referred to him, and requested theUnion to get in touch with him so that a mutually suitable date couldbe agreed upon for meeting for the purpose of negotiating changes inthe wage scale.At some unspecified date thereafter, a representativeof the Union, while negotiating with counsel for the Employer on acontract for another company, requested that the proposed wage nego-tiations with the Employer be postponed until after the Employer'semployees returned from vacation,' and counsel for the Employeracceded to this request.There is no evidence that the Union there-after made any effort to arrange a meeting until July 27, when theparties agreed to meet on August 11.At the August 11th meeting, theEmployer negotiated some grievances with the Union which hadarisen under the contract prior to July 19, 1955, and then informed theUnion that it no longer considered that the Union represented a ma-jority of its employees and that it planned to file the instant petition.'The Union contends that the contract has not terminated becausearticleX, section 4 of the contract has never come into operation, ascertain conditions precedent were never met, i. e., because no meetingwas ever held 30 days prior to the reopening date and because the Em-ployer has neither agreed nor disagreed to new wage scales.TheUnion takes the position, therefore, that the present petition is im-timely filed with regard to the expiration date of the contract.The Employer, on the other hand, takes the position that, 'as theUnion timely reopened the contract for discussion of wage changes,and as no new agreement was reached by the July 19, 1955, reopening2 It appears from the record that most of the Employer's employees weic on vacationfrom sometime during the first week in July until around July 18, 19559 The Union contends that this meeting was arranged for the purpose of discussing theproposed wage nncreases,while the Employer alleges that it ceased to recognize the Unionas of July 19, 1955, and that the August 11, 1955, meeting was agreed to by it solely forthe purpose of processing grievances which had arisen under the contract prior to thatdate, and to vifoim the Union that it was no longer recognized and that the Employerintended to file a petition with the Board. CONSOLIDATED PAPER, ETC.189date, the contract has automatically terminated by its own terms.The Employer points out that it responded to the Union's letter onMay 17, 1955; that by the terms of article X, section 4, the latest datefor aninitialmeeting between the parties was June 19, 1955; thatthe vacation period of its employees advanced by the Union as its rea-son for failing to request a conference sooner did not commence untilthe first week in July ; and that the Union therefore had ample timefor a meeting between May 17 and June 19, 1955, without conflictingwith the vacation period.The Employer further alleges that it hasconsidered the contract terminated since July 19, 1955, and has honored]t since that time only in relation to events covered by its termswhich occurred prior to that date.4We find merit in the Employer's position.We believe that article X,section 4, came into operation when the Union gave timely notice underthat clause of its desire to reopen the contract on the^subject of wages.The main question appears to be whether, by agreeing to the Union'srequest for postponement of the first meeting until after the vacationperiod, the Employer impliedly waived or modified the provisionsfor automatic termination of the contract if no agreement was reachedbefore July 19, 1955.We do not believe that it did. The Unioncould not reasonably have supposed that, in consenting to postpone-ment of the meeting, the Employerwas alsoimpliedly agreeing to anew deadline in lieu of the July 19, 1955, deadline for reaching agree-ment on wage changes.There was no discussion of any change in thatdeadline, and there is therefore no basis for inferring that any modi-fication had been agreed to between the parties.Nor, in our opinion,was,the Union warranted in inferring, from the Employer's agree-ment to postponethe meeting, that the Employer was thereby consent-ing to eliminationof the automatic termination provisionin its en-tirety.The elimination of such provision would constitute a changein an importantterm of the contract of far greater significance thanthe waiver of the June 19, 1955, deadline for the original meeting. Theonly realistic view is, we believe, that the Union knowingly and volun-tarily incurred the risk that the Employer would invoke the automatictermin^tition provision if no agreement'was reached-between the partiesby July 19, 1955. It cannot, therefore, complain now because thatis what actually occurred.We find, therefore, that the contract executed July 19, 1954, be-.ween the Employer and the Union terminated according to its ownprovisions on July 19, 1955, and that such contract is not a bar to thepresent petition.Accordingly, we find that a question affecting com-merce exists concerning the representation of employees of the Em-4In this connection the Employei testified, without contradiction, that prior to July 19,1955, it at no time refused to meet or negotiate with the Union, and that it had in factstood ready to negotiate with the Union until July 19, 1955. 190DECISIONS OF NATIONALLABOR RELATIONS BOARDployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.4.With regard to the composition of the unit, the parties disagree,only as to whether there are any temporary employees, and if so,whether they should be included in the unit. In the past, the Em-ployer has hired employees during its busy season in the late summerand fall whom it has designated as "temporary employees," informingthem of this status when they were hired. Such employees have not,in the past, received benefits granted to permanent employees, andthe Employer has made no effort to reemploy the same temporaryemployees during its busy season from one year to the next.Al-though the Union originally desired to bargain for these employeesas part of the certified unit, they have never been covered by the con-tracts between the parties, in deference to the Employer's desire thatthey be excluded.The Employer stated at the hearing, in October, that it then had notemporary employees, but that it desires that any such employees as itmay have during the eligibility period be included in the unit andallowed to vote.The Union opposes their inclusion on the groundthat they have never been included in the contract unit.As the em-ployment of the temporary employees, if any, is likely to be seasonaland nonrecurring, we shall exclude them from the unit.We find, in agreement with the parties, that the following group ofemployees at the Employer's plant in Richmond, Virginia, which con-forms to the unit covered by prior contracts between the.parties consti-tutes a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act : All employees, ex-cluding shipping clerks, truckdrivers, office and salaried employees,,;janitors, temporary employees, watchmen, assistant foremen, fore-men, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Raymond Pearson,Inc.andLocal 744, International Associationof Machinists,AFL-CIO,and Local 968, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpers,AFL-CIO,Jointly.Case No. 39-CA-4141. January 23,1956DECISION AND ORDEROn October 26, 1955, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and115 NLRB No. 31.